DETAILED ACTION
This is a final Office action addressing applicant’s response 10 November 2022.  The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-14 are pending and examined.


Terminal Disclaimer
The terminal disclaimer filed on 10 November 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of listed references has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Please note the terminal disclaimer only overcomes the rejection of non-statutory double patenting.  The terminal disclaimer does not overcome the statutory double patenting rejection (see explanation under the Double Patenting heading, below).

Double Patenting
Statutory Double Patenting:
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


Claims 1 and 3 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of the respective claims provided below of prior U.S. Patent No. 10,966,548. This is a statutory double patenting rejection.

Regarding the claims, Claims 1 and 3 of the present application is the same as claim 1 of the ‘548 patent.



Allowable Subject Matter
The examiner reserves comment on the allowability of claims 1-14 pending resolution of the statutory double patenting rejection, above.  At this time, only claims 1 and 3 stand rejected and claims 2 and 4-14 are object to as being dependent from a rejected claim, either directly or indirectly.  The examiner has no further art to cite at this time.  

Response to Arguments
Applicant’s filing of a terminal disclaimer is noted and entered; however the terminal disclaimer applies only to the non-statutory double patenting rejection.  As noted above, a terminal disclaimer cannot overcome a statutory double patenting rejection under 35 USC 101.  The examiner is available for an interview to discuss potential remedies to overcome the outstanding rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649